Case 1:19-cv-02240-CFC-SRF Document 138 Filed 04/21/21 Page 1 of 2 PageID #: 7649




                   IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF DELAWARE

  VOLTERRA SEMICONDUCTOR                   )
  LLC,                                     )
                                           )
                Plaintiff,                 )
                                           )
    v.                                     ) C.A. No. 19-2240-CFC-SRF
                                           )
  MONOLITHIC POWER SYSTEMS,                )
  INC.,                                    )
                                           )
                Defendant.                 )


                              NOTICE OF SERVICE

         PLEASE TAKE NOTICE that on April 21, 2021, the following documents

  were served on the persons listed below in the manner indicated:

         1. Subpoena to Testify at a Deposition in a Civil Action as to Aaron M.
            Schultz

         2. Subpoena to Produce Documents, Information, or Objects or to Permit
            Inspection of Premises in a Civil Action as to Aaron M. Schultz

         3. Subpoena to Testify at a Deposition in a Civil Action as to Charles R.
            Sullivan

         4. Subpoena to Produce Documents, Information, or Objects or to Permit
            Inspection of Premises in a Civil Action as to Charles R. Sullivan
Case 1:19-cv-02240-CFC-SRF Document 138 Filed 04/21/21 Page 2 of 2 PageID #: 7650




      BY EMAIL
      Robert M. Oakes                       David M. Barkan
      FISH & RICHARDSON P.C.                FISH & RICHARDSON P.C.
      222 Delaware Avenue, 17th Floor       500 Arguello Street, Suite 500
      P.O. Box 1114                         Redwood City, CA 94063
      Wilmington, DE 19899                  (650) 839-5070
      (302) 652-5070                        barkan@fr.com
      oakes@fr.com


                                            /s/ Nathan R. Hoeschen
  OF COUNSEL:                               Karen E. Keller (No. 4489)
  Bob Steinberg                             Andrew E. Russell (No. 5382)
  Matthew J. Moore                          Nathan R. Hoeschen (No. 6232)
  LATHAM & WATKINS LLP                      SHAW KELLER LLP
  555 Eleventh Street, NW, Suite 1000       I.M. Pei Building
  Washington, DC 20004                      1105 North Market Street, 12th Floor
  (202) 637-2200                            Wilmington, DE 19801
                                            (302) 298-0700
  Lionel M. Lavenue                         kkeller@shawkeller.com
  FINNEGAN, HENDERSON, FARABOW,             arussell@shawekeller.com
  GARRETT & DUNNER, LLP                     nhoeschen@shawkeller.com
  1875 Explorer Street, Suite 800           Attorneys for Defendant
  Reston, VA 20190
  (571) 203-2750

  Surendra K. Ravula
  LATHAM & WATKINS LLP
  330 North Wabash Avenue, Suite 2800
  Chicago, IL 60611
  (312) 876-6555

  R. Benjamin Cassady
  FINNEGAN, HENDERSON, FARABOW,
  GARRETT & DUNNER, LLP
  901 New York Avenue, NW
  Washington, DC 20001-4413
  (202) 408-4000

  Dated: April 21, 2021

                                        2
